Title: From John Quincy Adams to Charles Francis Adams, 31 May 1814
From: Adams, John Quincy
To: Adams, Charles Francis



My dear Son.
Stockholm 31. May 1814.

I was very glad to receive your Letter of 8. May, and was on the whole well satisfied with the hand-writing.—There was one f too much in the word afraid, but I see you discovered the fault, and drew the pen across the letter to strike it out—This has defaced the paper a little, but I hope your next Letter will be without blot, erasure, or Paté.
You tell me that Priestly looked into Duncan’s Drawers and found some Play-things, and a flute—did he, indeed?—Well—Drawers, are strange places to find a flute in!—But was it not Duncan’s Draws, where Priestly found the flute?
I have no opportunity by which I could send you my little french knife and fork; besides which I have just now a particular use for them myself—But if you Mama pleases, you may have the Billiard-Balls to play with; upon condition that  you will take great care not to break or lose them.
I am thinking whereabouts you are now in your reading of the Bible; and perhaps in your next Letter you will tell me—You must give my Compliments to Mr Fishwick, and tell him, I hope you will be a good boy, and give him Satisfaction, and make good improvement in my absence.
Mr Russell, who is the American Minister here at Stockholm has one Son, here with him—But he is much older than you—As old as your brother George—and he is acquainted with him; and at one time was his School-fellow at Mr Whitney’s at Quincy. Mr Russell is endeavouring to find a good School to place him at here; but I do not know whether he will succeed.
I have a Letter from your Grandmama, in which she says, speaking of your two brothers—“John is spoken of as a very good latin Scholar. He is the most active, spirited little Thing you can imagine. I say little thing for he is small of his age, while George has almost attained the Stature of Manhood.” The Letter is dated in October 1813; and in it your Grandmama desires me to give her love to you.
I am, my dear Charles, as anxious to see you again, as you are for my return—I hope it will not be many Months before we shall meet once more, and in the mean time I remain your ever affectionate father
John Quincy Adams.